UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Annual Report Convergence Core Plus Fund November 30, 2011 Investment Adviser Convergence Investment Partners, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 SCHEDULE OF SECURITIES SOLD SHORT 16 STATEMENT OF ASSETS AND LIABILITIES 18 STATEMENT OF OPERATIONS 19 STATEMENT OF CHANGES IN NET ASSETS 20 STATEMENT OF CASH FLOWS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 31 NOTICE OF PRIVACY POLICY & PRACTICES 34 ADDITIONAL INFORMATION 35 Dear Shareholder: We are pleased to provide to you the annual report of the Convergence Core Plus Fund (the “Fund”) for the fiscal year ended November 30, 2011. With the Fund’s inception on December 29, 2009, we have now completed nearly two full years; and we are pleased to report that it has been a very good period, both on an absolute and relative basis. Performance: Your Fund was up cumulatively 23.00% from December 29, 2009 (its inception) to November 30, 2011 versus the Russell 3000 Index at 15.97%. Over this past fiscal year ended November 30, 2011, your Fund was up 8.27% versus the Russell 3000 Index at 7.00%. Performance for the Fund versus the market was driven by both our Dynamic Investment Model, and the broader mandate afforded the Fund through the ability to short. The Fund’s Institutional Class Gross and Net Expense Ratios (as of the prospectus dated 3/30/11) are 2.62% and 1.50%* (excluding interest and dividend expenses). Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-877-677-9414. Our proprietary dynamic model seeks to incorporate the best attributes of both quantitative methods with traditional fundamental management. Quant strategies have the advantage of being able to assimilate a lot of information, validate concepts, and avoid emotional biases. Fundamental managers have the advantage that they can incorporate current market conditions into their evaluation. Our dynamic model actively measures the market environment and adjusts our model in an effort to seek out alpha, thereby applying what we believe are the best attributes of both approaches. Our ability to short aided the portfolio throughout the year, but particularly in the summer when the market began to decline. While maintaining a beta close to one throughout the period, our short positions helped hold the portfolio up relative to the market. The long short spread added 227 basis points (gross) to the portfolio over the fiscal year even as the market experienced high levels of volatility and historically high correlations between stocks. And while the portfolio ended up with a portfolio turnover rate of 412%, a material proportion was driven by the short positions, which enabled the portfolio, net of trading costs, to outperform its benchmark in a very difficult environment. The Environment: The tug of war between fundamentals and looming macro risk will likely continue into 2012. We believe that the fundamentals increasingly favor equity investment. Consumer confidence in the US has risen along with stronger retail sales in the Christmas season. The industrial complex has continued to outperform, along with earnings that have continued to beat expectations. Stock valuations appear attractive, and after 3 years of net liquidations, equities are definitely “under-owned”, in our view. Yet, at times calamitous world events weigh on the minds of investors. Risk premiums have appropriately increased, and equity investments continue to be “stuck in the mud.” Unfortunately, there appears to be no short term fix, and as a result, 2012, like 2011, will likely go through periods of high volatility. 3 An Alternative to Traditional Investing: The Convergence proprietary dynamic model used to manage the Fund is designed to measure changing preferences in the marketplace, an essential attribute in volatile times in our view.The broader mandate afforded the Fund through its ability to short gives us an opportunity to add value even when traditional approaches to stock investing struggle. In difficult times, flexibility is key. No better evidence than 2011. Thank you for your support. David W. Schulz President Convergence Investment Partners, LLC Opinions expressed are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in mid-capitalization companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Fund regularly makes short sales of securities, which involves the risk that the Fund’s losses may exceed the original amount invested. However, a mutual fund investor’s risk is limited to the amount of one’s investment in a mutual fund. The Russell 3000 Index measures the performance of the 3,000 largest companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. * The Adviser has contractually agreed to limit expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses such as litigation) to 1.50% through March 30, 2013 for the Institutional Class. “Alpha” is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. A “basis point” is equal to 100th of a percent. “Beta” measures the sensitivity of rates of return on a fund to general market movements. Correlation is a statistical measure of how two securities move in relation to each other. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/11 - 11/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual** $ $ $ Hypothetical (5% return before expenses)*** $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.64. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $13.36. 6 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Average Annual Total Returns as of November 30, 2011 Convergence Russell Core Plus Fund 3000 Index One Year % % Since Inception (12/29/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Continued 7 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment * Inception Date 8 CONVERGENCE CORE PLUS FUND Schedule of Investments November 30, 2011 Shares Value COMMON STOCKS* 128.53% Administrative and Support Services 0.74% Corrections Corp. of America (a) $ Automobiles & Components 1.42% Federal Mogul Corp. (a) Harley Davidson, Inc. Banks 4.25% BB&T Corp. BOK Financial Corp. International Bancshares Corp. Regions Financial Corp. Zions Bancorporation Capital Goods 5.68% Aecom Technology Corp. (a) Alliant Techsystems, Inc. Curtiss Wright Corp. Exelis, Inc. ITT Corp. Navistar International Corp. (a) Northrop Grumman Corp. Raytheon Co. Tyco International Ltd. (b) Chemical Manufacturing 3.69% CF Industries Holdings, Inc. Eli Lilly & Co. Pfizer, Inc. PolyOne Corp. Commercial& Professional Services 2.09% Equifax, Inc. Tetra Tech, Inc. (a) Computer and Electronic Product Manufacturing 5.53% Apple, Inc. (a) Fossil, Inc. (a) The accompanying notes are an integral part of these financial statements. 9 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2011 Shares Value Computer and Electronic Product Manufacturing 5.53% (Continued) Jabil Circuit, Inc. $ L-3 Communications Holdings, Inc. Consumer Durables & Apparel 1.81% Ralph Lauren Corp. Tempur-Pedic International, Inc. (a) Consumer Services 2.96% Apollo Group, Inc. (a) ITT Educational Services, Inc. (a) Papa Johns International, Inc. (a) Weight Watchers International, Inc. Credit Intermediation and Related Activities 1.65% Ocwen Financial Corp. (a) Wells Fargo & Co. Diversified Financials 2.67% JPMorgan Chase & Co. PHH Corp. (a) Educational Services 0.75% Bridgepoint Education, Inc. (a) Energy 3.23% Cabot Oil & Gas Corp. Cheniere Energy, Inc. (a) CVR Energy, Inc. (a) Golar LNG Ltd. (b) Helix Energy Solutions Group, Inc. (a) Marathon Pete Corp. Tesoro Corp. (a) Food & Staples Retailing 0.17% Cvs Caremark Corporation The accompanying notes are an integral part of these financial statements. 10 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2011 Shares Value Food Services and Drinking Places 0.74% Domino's Pizza, Inc. (a) $ Food, Beverage & Tobacco 4.12% Beam, Inc. Campbell Soup Co. Conagra Foods, Inc. Constellation Brands, Inc. - Class A (a) Universal Corp. Funds, Trusts, and Other Financial Vehicles 0.87% Wellcare Health Plans, Inc. (a) General Merchandise Stores 0.95% Wal-Mart Stores, Inc. Health and Personal Care Stores 0.84% Ulta Salon Cosmetics & Fragrance, Inc. (a) Health Care Equipment & Services 4.44% Aetna Inc. Community Health Systems, Inc. (a) Molina Healthcare, Inc. (a) Sxc Health Solutions Corp. (a)(b) UnitedHealth Group, Inc. Household & Personal Products 1.13% Avon Products, Inc. Herbalife Ltd. (b) Insurance 5.08% Aflac, Inc. Assured Guaranty Ltd. (b) CNO Financial Group, Inc. (a) Metlife, Inc. Symetra Financial Corp Insurance Carriers and Related Activities 1.71% First American Financial Corp. Health Net, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2011 Shares Value Insurance Carriers and Related Activities 1.71% (Continued) Humana, Inc. $ Reinsurance Group of America, Inc. Machinery Manufacturing 3.71% General Electric Co. Materials 5.65% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Greif, Inc. - Class A Huntsman Corp. Olin Corp. Steel Dynamics, Inc. Media 1.70% Cablevision Systems Corp. - Class A Time Warner, Inc. Merchant Wholesalers, Nondurable Goods 1.67% AmerisourceBergen Corp. Cardinal Health, Inc. Miscellaneous Store Retailers 1.49% KAR Auction Services, Inc. (a) PetSmart, Inc. Oil and Gas Extraction 0.63% Marathon Oil Corp. Other Information Services 0.41% Yahoo!, Inc. (a) Petroleum and Coal Products Manufacturing 11.01% Chevron Corp. ConocoPhillips Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 12 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2011 Shares Value Pharmaceuticals, Biotechnology & Life Sciences 4.58% Amgen, Inc. $ Cepheid, Inc. (a) Forest Labs, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Medicines Co. (a) Merck & Co, Inc. PDL Biopharma, Inc. Primary Metal Manufacturing 0.93% Nucor Corp. Professional, Scientific, and Technical Services 1.47% CACI International, Inc. - Class A (a) Cadence Design System, Inc. (a) Moody's Corp. Unisys Corp. (a) URS Corp. (a) Publishing Industries (except Internet) 5.00% Microsoft Corp. News Corp. Rail Transportation 0.77% CSX Corp. Real Estate 0.53% RLJ Lodging Trust Repair and Maintenance 1.21% Monro Muffler Brake, Inc. Retailing 3.87% Dollar Tree, Inc. (a) Ross Stores, Inc. Sally Beauty Holdings, Inc. (a) Select Comfort Corp. (a) Vitamin Shoppe, Inc. (a) The accompanying notes are an integral part of these financial statements. 13 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2011 Shares Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities 2.17% T Rowe Price Group, Inc. $ Semiconductors & Semiconductor Equipment 4.62% Freescale Semiconductor Holding (a)(b) GT Advanced Technologies Inc. (a) Intel Corp. Silicon Laboratories, Inc. (a) Software & Services 5.81% Activision Blizzard, Inc. Broadsoft, Inc. (a) Cardtronics, Inc. (a) Google, Inc. (a) Mastercard, Inc. Nuance Communications, Inc. (a) Solarwinds, Inc. (a) VistaPrint NV (a)(b) Technology Hardware & Equipment 1.59% F5 Networks, Inc. (a) Finisar Corp. (a) Fusion-io, Inc. (a) Riverbed Technology, Inc. (a) Telecommunication Services 1.06% Level 3 Communications, Inc. (a) Telecommunications 0.70% DISH Network Corp. - Class A Telephone & Data Systems, Inc. Transportation 2.33% Delta Air Lines Inc. (a) Norfolk Southern Corp. Union Pac Corp. The accompanying notes are an integral part of these financial statements. 14 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2011 Shares Value Transportation Equipment Manufacturing 2.61% Lockheed Martin Corp. $ Oshkosh Corp. (a) Polaris Industries, Inc. Utilities 6.49% American Electric Power, Inc. Atmos Energy Corp. CenterPoint Energy, Inc. Laclede Group, Inc. NRG Energy, Inc. (a) UGI Corp. Unisource Energy Corp. TOTAL COMMON STOCKS (Cost $69,497,964) REAL ESTATE INVESTMENT TRUSTS* 3.45% Real Estate 3.45% American Campus Communities, Inc. Digital Realty Trust, Inc. Essex Property Trust, Inc. Extra Space Storage, Inc. National Retail Properties, Inc. Public Storage Simon Property Group, Inc. Sovran Self Storage, Inc. Taubman Centers, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,789,478) TOTAL INVESTMENTS (Cost $71,287,442) 131.98% Liabilities in Excess of Other Assets (31.98)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All or a portion of these securities are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 15 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short November 30, 2011 Shares Value Acacia Research Corp. $ Aeroflex Holding Corp. Air Lease Corp. AK Steel Holding Corp. Align Technology, Inc. Allied Nevada Gold Corp. Alpha Natural Resources, Inc. Ariad Pharmaceuticals, Inc. Ascena Retail Group, Inc. Atlas Air Worldwide Holdings, Inc. Bank Of New York Mellon Corp. Barnes & Noble, Inc. Choice Hotels International, Inc. Ciena Corp. Clean Harbors, Inc. Concur Technologies, Inc. Corelogic, Inc. Cornerstone Ondemand, Inc. Cys Invts, Inc. Dendreon Corp. Dineequity, Inc. Dominion Resources, Inc. First Solar, Inc. Francescas Holdings Corp. Frontier Communications Corp. Gentex Corp. Graftech International Ltd. Green Mountain Coffee Roasters, Inc. Harman International, Inc. Hartford Financial Services Group, Inc. HeartWare International, Inc. Hornbeck Offshore Services, Inc. Hudson City Bancorp, Inc. Igate Corp. II-VI, Inc. Incyte Corp. Ltd. Insulet Corp. InterDigital, Inc. Invesco Mortgage Capital, Inc. Kodiak Oil & Gas Corp. Kosmos Energy Ltd. Lamar Advertising Co. Leucadia National Corp. Liberty Media Corp. The accompanying notes are an integral part of these financial statements. 16 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) November 30, 2011 Shares Value MBIA, Inc. $ MDC Holdings, Inc. Molycorp, Inc. Momenta Pharmaceuticals, Inc. Oasis Petroleum, Inc. Oneok, Inc. Pebblebrook Hotel Trust Pilgrims Pride Corp. PPL Corp. Prologis, Inc. Prospect Capital Corporation Com Pulte Group, Inc. Qlik Technologies, Inc. Quest Diagnostics, Inc. Rambus Inc. Redwood Trust, Inc. Renaissancere Holdings Ltd. (a) Sanderson Farms, Inc. SEACOR Holdings, Inc. Six Flags Entertainment Corp. Spectrum Brands Holdings, Inc. Stanley Black & Decker, Inc. Successfactors, Inc. SUPERVALU, Inc. Susquehanna Bancshares, Inc. Take-Two Interactive Software, Inc. TCF Financial Corp. The Childrens Place Retail Stores, Inc. Towers Watson & Co. Triumph Group Inc. Two Harbors Investment Corp. UIL Holdings Corp. United Rentals, Inc. United States Steel Corp. Universal Amern Spin Corp. Urban Outfitters, Inc. USG Corp. Uti Worldwide, Inc. (a) Veeco Instruments, Inc. Wabco Holdings, Inc. Walter Energy, Inc. Wintrust Financial Corp. Total Securities Sold Short (Proceeds $17,696,333) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Statement of Assets and Liabilities November 30, 2011 Assets Investments, at value (cost $71,287,442) $ Dividends and interest receivable Deposit for short sales at broker Receivable for investments sold Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, at value (proceeds $17,696,333) Payable for Fund shares redeemed Payable for investments purchased Payable to custodian Dividends payable on short positions Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Statement of Operations For the YearEnded November 30, 2011 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Interest and Broker expenses Dividends on short positions Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Audit and tax fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments ) Short transactions Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $297 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Statement of Changes in Net Assets Year Ended Period Ended November 30, 2011 November 30, 2010(1) From Operations Net investment income (loss) $ ) $ Net realized gain (loss) from: Investments ) Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Net increase in net assets from operations From Distributions Net investment income ) — Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Proceeds from shares issued from transfers in-kind(2) — Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income (Loss) $
